Citation Nr: 1812159	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  08-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative joint disease of the right knee with arthroscopy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1996 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran expressed disagreement with this determination, among others, and the present appeal ensued. 

In August 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is in the Veteran's electronic claims file.  

In December 2009, the Board remanded the Veteran's appeal for additional development.  In May 2014, the Board denied the issue of entitlement to a higher initial rating for the service-connected right knee disability.  The Veteran then appealed the May 2014 Board decision to the U.S. Court of Appeals for Veteran's Claims (Court), who endorsed a Joint Motion for Remand (JMR) by the parties, vacating the Board's May 2014 decision.  

In a February 2015 letter, the Veteran was notified that the VLJ who conducted the August 2009 hearing was no longer with the Board and was then afforded the opportunity to appear at another hearing if so desired.  The Veteran did not respond, therefore the Board will consider the claim based on the evidence of record.

In August 2015, the Board remanded the Veteran's appeal for development consistent with the directives of the JMR.  As will be further discussed below, the Veteran's appeal was subsequently remanded by the Board, again, in April 2016 and April 2017.  The appeal has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issue on appeal.

Since the Board's most recent remand of this appeal, the Court held in Sharp v. Shulkin, 29 Vet. App 26, 34 (2017), that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 16 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  

While it is noted that the focus of the February 2015 Court-endorsed JMR and the Board's resulting August 2015 remand were to address the Veteran's limitation of motion of the right knee during flare-ups, which is congruent with the later holding in Sharp, the record remains devoid of any range of motion findings which address this critical point.  While the Board observes the inherent difficulties in determining such findings during examination undertaken when a flare-up isn't occurring, the Board cannot overlook the fact that readjudication of the appeal at this juncture would be inappropriate and premature, as the record remains devoid of this critical information despite the Veteran's consistent reports of experiencing additional functional limitation due to flare-ups of right knee symptoms during the more-than-10-year pendency of the appeal.  

In Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the Court held that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity.  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992); Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  The medical evidence of record reflects that the Veteran's right knee flare-ups occur quite frequently (numerous times each week) and last for several hours, and even days.  As such, it does not appear that scheduling the Veteran for an examination during a flare-up would be impractical.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).  

In light of the above, the Board concludes that the evidence of record remains insufficient to adjudicate the issue on appeal, and thus, he must be afforded a contemporary and adequate VA examination to determine the severity and manifestations of his service-connected right knee disability throughout the pendency of the appeal (since June 2006).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where ... through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  To that extent, the Board's prior remand directives have not been substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47.  

Parenthetically, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs, and the severity and manifestations of his service-connected right knee disability can be documented at that time.

Finally, so that the examiner is fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected right knee disability, the AOJ should request that the Veteran identify and complete a release for all private treatment records regarding his right knee that are not already of record.  Also, updated VA treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina, and all associated facilities must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VAMC in Salisbury, North Carolina, and all associated facilities, dated after February 2, 2016.  

2.  The AOJ must request that the Veteran identify the names, addresses, and approximate dates of treatment for all of the non-VA health care providers who have treated him for his right knee disability.  

After securing appropriate release(s) from the Veteran, the AOJ must make two attempts to obtain any identified private treatment records which are not already associated with the file or make a formal finding that a second request for such records would be futile.  

The Veteran must be notified of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).  

3.  Thereafter, the AOJ must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected right knee disability.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected right knee disability.  

*To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his service-connected right knee disability.  

*In addition to the information requested by the standard DBQ relating to disabilities of the knee, the examiner must specifically address the following:

- Provide findings for limitation of motion (expressed in degrees) for flexion and extension of the Veteran's right knee during a flare-up of symptoms, currently and restrospectively.  In doing so, please review the prior VA examination reports, and based on the information therein, provide the requested findings (limitation of flexion and extension of the right knee during flare-ups) for each examination undertaken during the pendency of the appeal (November 2006, January 2010, October 2015, May 2017, and currently).  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, the AOJ must readjudicate the issue of entitlement to an initial evaluation in excess for 10 percent for a service-connected right knee disability.  If the benefit is not granted to the fullest extent, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review..  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

